DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 requires the following:

    PNG
    media_image1.png
    155
    593
    media_image1.png
    Greyscale

As claimed, it appears that each resilient element will move the hood panel by itself, i.e. not at same time. Then, it is unclear how, when one of the resilient elements is urging the st hood position to the 2nd position, the other resilient element is not performing the same function. A broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9, 16, 17 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat Application Publication No 20120074715 to Kim.

    PNG
    media_image2.png
    852
    1040
    media_image2.png
    Greyscale

Kim discloses a vehicle that comprises a vehicle body defining a compartment; a hood panel configured to cover the compartment and thereby define an under hood compartment; a mechanism (fig 1) configured to selectively fasten the hood panel to the vehicle body such that the hood panel maintains closure of the compartment in a first hood position and maintains the hood panel within a predetermined distance from the vehicle body in a second hood position; and a release system configured to regulate the mechanism to release the hood panel from the first hood position to the second hood position.

The mechanism includes a striker (51) and a latch having a primary and a secondary catch portion (52, 57); and the release system comprises an electromechanical device (40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20120074715 to Kim in view of US Pat No 6,405,132 to Breed et al (Breed).


    PNG
    media_image3.png
    715
    1188
    media_image3.png
    Greyscale

Breed teaches that it is well known in the art to provide a sensor arrangement with a laser scanning apparatus (64, 65) and a camera (60), each configured to monitor an environment surrounding the vehicle in communication with a controller (100).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sensor arrangement described by Kim with a laser scanning apparatus/camera, as taught by Breed, in order to provide more ways to monitor the surrounding of the vehicle. 

Breed also teaches that the vehicle is equipped with a braking system (70, capable of been an AEB) configured to apply brakes on the vehicle (Col 5 Line 28). 


Breed also teaches that the controller is in communication with an earth orbiting satellite (through GPS receiver 52) and is further configured to ascertain whether the vehicle is in motion using a signal received from the earth orbiting satellite.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller described by Kim in communication with an earth orbiting satellite, as taught by Breed, in order to receive any desired information of the vehicle.

Breed also teaches that the controller is in communication with a speed sensor (76) to receive information of the vehicle motion. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller described by Kim in communication with a speed sensor, as taught by Breed, in order to provide information of the vehicle motion at any desired speed.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20120074715 to Kim in view of US Pat No 2,275,740 to Orlow.
st and 2nd hood positions, when the controller receives the signal from the sensor arrangement.
Kim fails to disclose that the vehicle further comprises another resilient element to move the hood panel during normal operation.

    PNG
    media_image4.png
    514
    598
    media_image4.png
    Greyscale

Orlow teaches that it is well known in the art to provide a resilient element (58) to bias a hood panel (16) during operation of a latch mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vehicle described by Kim with a resilient element acting during st and 2nd positions.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20120074715 to Kim in view of US Pat No 8,419,114 to Fannon et al (Fannon).
Kim fails to disclose that the vehicle further comprises sensory indication to allow the user knows that the hood panel has been released from the 1st position to the 2nd position.

    PNG
    media_image5.png
    345
    636
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vehicle described by Kim with sensory indicator, as taught by Fannon, in order to provide indication to the user of the hood position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 18, 2021